Case 1:19-cv-06789-EK-LB Document 11 Filed 07/01/20 Page 1 of 2 PageID #: 59



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------x

 ANGEL ALVAREZ,

                  Plaintiff,

            -against-                                  MEMORANDUM AND ORDER
                                                        19-cv-6789(EK)(LB)
 DETECTIVE ROBERT PETERS, NYPD, et al.,

                  Defendants.


-------------------------------------------x
ERIC KOMITEE, United States District Judge:

           Plaintiff Angel Alvarez filed this pro se complaint on

November 29, 2019.     He brought Section 1983 claims against

several defendants for false arrest, false imprisonment,

malicious abuse of process, and malicious prosecution arising

from his June 4, 2015 arrest for petit larceny.

           On April 9, 2020, the Court dismissed sua sponte

Plaintiff’s claims as to all but one defendant – Detective

Peters – and dismissed Plaintiff’s claim for malicious abuse of

process.   See Order at 13-15, ECF No. 4.        Of the remaining three

claims, the Court allowed one, the malicious prosecution claim,

to proceed against defendant Detective Peters.          The Court

granted Plaintiff sixty days to show cause why two other claims

– for false arrest and false imprisonment – should not be

dismissed as time-barred.      Plaintiff has not responded to the
Case 1:19-cv-06789-EK-LB Document 11 Filed 07/01/20 Page 2 of 2 PageID #: 60



Court’s Order with respect to these two claims, and the deadline

has passed.

           Accordingly, Plaintiff’s false-arrest and false-

imprisonment claims are dismissed for failure to state a claim

on which relief may be granted.       See 28 U.S.C.

§ 1915(e)(2)(B)(ii).     As explained in the Court’s April 9, 2020

Order, those claims are barred by the statute of limitations for

Section 1983 claims.     See Milan v. Wertheimer, 808 F.3d 961,

963-64 (2d Cir. 2015) (Section 1983 claims must be filed within

three years of the date on which the claim accrued).

Plaintiff’s malicious-prosecution claim against defendant

Detective Peters shall proceed.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438,

444–45 (1962).



     SO ORDERED.


                                        _____/s Eric Komitee_________
                                        ERIC KOMITEE
                                        United States District Judge

Dated:   Brooklyn, New York
         July 1, 2020
